Citation Nr: 1118590	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  04-14 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  What evaluation is warranted for hemorrhoids from August 20, 1993?

2.  Entitlement to service connection for bunions, to include as secondary to pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to May 1984, November 1989 to April 1990, and from November 1990 to August 1993.  

This case comes to the Board of Veteran's Appeals (Board) on appeal from a January 1994 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California; and a July 2003 rating decision by the VA RO in Los Angeles, California.  

In July 2004, a travel board hearing was held before the undersigned Veterans Law Judge sitting at the RO in San Diego.  

In May 2006 and June 2008, the Board remanded the hemorrhoid evaluation issue for additional development.  The case has since returned to the Board.  

The issue of entitlement to service connection for bunions, to include as secondary to pes planus, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the period since August 20, 1993, the Veteran's hemorrhoids have not clinically been shown to be large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  


CONCLUSION OF LAW

For the period since August 20, 1993, the criteria for a compensable evaluation for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board observes that the January 1994 rating decision, which granted entitlement to service connection for hemorrhoids and assigned a noncompensable evaluation, was issued prior to the enactment of the VCAA.  Notwithstanding, as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Additionally, by letters dated in February 2003, June 2006, and August 2006, the Veteran was advised of the information and evidence needed to substantiate and complete a claim for increase, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  She was provided information regarding how VA assigns disability ratings and effective dates and has been notified of the applicable rating criteria.  The claim was readjudicated in the May 2010 supplemental statement of the case.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  The claims folder contains private medical records and VA medical records.  The Veteran has not identified additional relevant records that need to be obtained.  The Veteran was provided VA examinations in May 1994, April 2003, and August 2006.  

The Board acknowledges that the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The duty to assist, however, does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995).  

In the April 2011 informal hearing presentation, the representative asked the Board to note there is no contemporaneous rectal examination of record.  As noted, the Veteran was last provided a VA examination to determine the severity of her hemorrhoids in August 2006.  In March 2007, the Veteran submitted private medical records, which include objective testing and information necessary for rating purposes.  In March 2011, the Veteran was advised that her case was being returned to the Board and that she could submit additional evidence.  To date, such evidence has not been received.  On review, the Board finds the examinations and treatment records adequate and declines to remand for further examination, particularly in light of the lack of any medical evidence even suggesting an increase in disability due to hemorrhoids at any time since 2006. 

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Analysis

In January 1994, the RO granted entitlement to service connection for hemorrhoids and assigned a noncompensable evaluation from August 20, 1993.  In March 1994, the Veteran submitted a notice of disagreement.  In June 1994, the RO sent the Veteran a letter indicating they were not accepting her notice of disagreement because there were no specific issues claimed and that if they did not hear from her within 60 days, they would assume she did not desire to complete her appeal.  In July 1994, the Veteran responded, indicating that she submitted a notice of disagreement because she was rated at zero percent for service-connected disabilities without being provided an examination.  In May 1995, the RO issued a rating decision continuing the noncompensable evaluation for hemorrhoids.  

In November 2001, the Veteran filed a claim for increase.  In July 2003, the RO again continued the noncompensable evaluation for hemorrhoids.  The Veteran subsequently submitted another notice of disagreement.  

On review, the RO did not issue a statement of the case following the Veteran's March 1994 notice of disagreement and subsequent clarification.  Accordingly, this appeal is considered to stem from the initial grant of service connection.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the United States Court of Appeals for Veterans Claims (Court) also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

External or internal hemorrhoids are evaluated as follows: mild or moderate (0 percent); large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences (10 percent); and with persistent bleeding and with secondary anemia, or with fissures (20 percent).  38 C.F.R. § 4.114, Diagnostic Code 7336.  

On VA examination in May 1994, the Veteran reported swelling and irritation occurring once a month, relieved with Preparation H, Anusol, or Tucks.  On physical examination, mild external hemorrhoids were found.  

VA records dated in November 2001 show the Veteran was seen for various complaints, including hemorrhoids.  She reported pain after ingesting peppers and seeing bright red blood on the toilet paper at times.  Anoscopy showed an external tag with tenderness to palpation, no thrombosis.  There was also an internal hemorrhoid at 6 o'clock.  

On VA examination in April 2003, the Veteran reported intermittent hemorrhoidal bleeding, intermittent stool leakage, and constant pain with bowel movements.  Rectal examination showed a six millimeter external hemorrhoid.  It was not bleeding but was thrombosed.  There were two three millimeter internal hemorrhoids, which had some tenderness.  There was no blood, ulceration, fissure, or loss of sphincter control.  Complete blood count was normal.  The examiner advised that the appellant should avoid prolonged sitting and foods that harden the stool.  

At the July 2004 hearing, the Veteran testified that she had not been diagnosed with anemia due to hemorrhoids and that the bleeding depends on what she eats.  She reported having external and internal hemorrhoids.  See hearing transcript, p. 13.  She thought her hemorrhoids were worse because they were almost constantly swollen.  See hearing transcript, p. 14.  

On VA examination in August 2006, the Veteran reported having monthly recurrences, which she treated with Preparation H and/or ice as needed.  She denied symptoms suggesting thrombosis, fecal leakage, or sphincter incompetence.  Anoscopic examination showed evidence of a hemorrhoidal tag but no evidence of hemorrhoids.  Sphincter tone was within normal limits.  Diagnosis was hemorrhoids, by history, not present on examination today.  

Private records dated in October 2006 show the Veteran was seen for a chief complaint of rectal bleeding.  Rectal examination showed a moderately large hemorrhoid at 12 o'clock and a medium size hemorrhoid at 6 o'clock.  There was scant stool.  No blood was seen.  The assessment was hemorrhoid versus diverticulosis.  Laboratory testing showed a low red blood cell count (4.08 with a normal range being 4.2 to 5.4).  In November 2006, the Veteran underwent sigmoidoscopy, which showed internal hemorrhoids on retroflexion, no other lesions to proximal ascending colon.  The impression was internal hemorrhoids.  A colonoscopy was recommended, but declined by the appellant.  

In a March 2007 statement, the Veteran reported having severe pain and bleeding.  She also stated that there was evidence of fissures and her red blood cell count was low from bleeding.  In addition to using fiber supplements and stool softeners, she reported needing a prescription strength ointment since over-the-counter preparations were ineffective.  

The Board acknowledges the Veteran's complaints, as well as medical evidence showing a thrombosed hemorrhoid in April 2003 and a moderately large hemorrhoid in October 2006.  The preponderance of the evidence, however, is against finding that hemorrhoids are large, irreducible, and evidenced by excessive redundant tissue.  The Board has also considered the laboratory finding of a low red blood cell count, but objective evidence does not relate this finding to hemorrhoidal bleeding.  The preponderance of the evidence shows intermittent problems related to service-connected hemorrhoids and no more than a mild disability picture.  On review, the criteria for a compensable evaluation are not met or more nearly approximated.  

At no time during the appeal period have the Veteran's hemorrhoids been compensably disabling and staged ratings are not warranted.  Fenderson.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

As discussed above, the rating criteria for hemorrhoids reasonably describe the Veteran's disability level and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is required.  Id. 


ORDER

For the period since August 20, 1993, entitlement to a compensable evaluation for hemorrhoids is denied.  


REMAND

In July 2003, the RO denied various service connection claims, to include entitlement to service connection for bunions as secondary to bilateral pes planus with plantar fasciitis.  The Veteran subsequently submitted a notice of disagreement on multiple issues, to include entitlement to service connection for bunions.  

In March 2004, the RO furnished a statement of the case on six issues.  On review, the issue of entitlement to service connection for bunions was not addressed.  Thus, the Board must remand this matter for issuance of a statement of the case. Manlincon v. West, 12, Vet. App. 238 (1999).



Accordingly, the case is REMANDED for the following action:

The RO/AMC must issue a statement of the case regarding entitlement to service connection for bunions, to include as secondary to service-connected pes planus.  If and only if, the appellant timely perfects an appeal, should this issue be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


